Felton, Chiéf Judge, and Townsend, Judge,
dissenting. We *726think the court erred in sustaining the general demurrer to the plea in abatement. The plea in abatement alleged that the caveators had legal possession and control of the minor children under an interlocutory'order in adoption proceedings in Chatham County in which the caveators were the petitioners. Nothing else appearing, it will be- presumed that the Superior Court of Chatham County had jurisdiction of the adoption proceedings. If there had been any question as to- jurisdiction it should have been raised in Chatham Superior Court. If the question of jurisdiction was raised and decided adversely to Mrs. Brogdon, she should have excepted. If she did not raise'~the question of jurisdiction, the jurisdiction of the court would be conclusively presumed unless it appears from the record that the court was without jurisdiction. In an adoption proceeding the petition must allege written consent of the parents if they are alive and have not abandoned the children. If the parents are dead, as the record shows that the parents were in this case, the consent of a guardian to the adoption must be alleged in the petition if the child has a guardian of its person at the time of the filing of the adoption proceeding. We think that Code (Ann.) § 74-406 providing for the consent of a guardian, means a guardian who has qualified at the time of the petition for adoption and has the actual custody and control of the minor. Both a guardianship proceeding and an adoption proceeding involve the custody of minors but an adoption proceeding is more comprehensive and involves considerably more than the mere right to the custody and control of a minor (Rives v. Sneed, 25 Ga. 612, 622), and it seems to us that, even though a proceeding for a guardianship is instituted prior to the filing of a petition for adoption, where an interlocutory order is entered in the adoption proceeding, giving custody and control of the minors to the petitioners, the order and judgment in the adoption proceedings should take precedence of the pending application for guardianship which has not become final before such an interlocutory order, and such an interlocutory order should abate the guardianship proceedings until the final judgment is passed in the adoption proceedings, and in the event the petition for adoption is granted and the judgment made absolute, it would become a complete bar to the guardianship proceedings. In the event the petition for adoption *727is finally denied, the guardianship proceedings could proceed unabated.
If one could be appointed the guardian of a minor either before or after adoption proceedings are begun, and without having obtained custody and control of the minors involved, refuse to consent to the adoption prayed for, any adoption could be made impossible by the mere objection of such a guardian, and we do not think the law intended for such a situation ever to arise. It so happens in this case that the application for guardianship was filed first, but if we rule that in such circumstances a guardian could be appointed and object to the adoption asked for, one could apply for guardianship subsequently to a petition for adoption and prevent an adoption at will. We think that the dictates of common sense and sound public policy require this conclusion to bring it about that the court having before it the most important, the most comprehensive question may have a completely free hand in deciding the most vital issue of all, namely, what are the best interests of the children no matter which proceeding was begun first.